MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be                                     Aug 13 2019, 9:50 am
regarded as precedent or cited before any
court except for the purpose of establishing                                     CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Danielle L. Flora                                        Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Katherine A. Cornelius
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        August 13, 2019
Child Relationship of:                                   Court of Appeals Case No.
                                                         19A-JT-222
S.S. (Minor Child)                                       Appeal from the Allen Superior
and                                                      Court
                                                         The Honorable Charles F. Pratt,
A.S. (Father),                                           Judge
Appellant-Respondent,                                    The Honorable Sherry A. Hartzler,
                                                         Magistrate
        v.
                                                         Trial Court Cause Nos.
                                                         02D08-1804-JT-125
The Indiana Department of                                02D08-1804-JT-126
Child Services,
Appellee-Petitioner.



Robb, Judge.
Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019                     Page 1 of 18
                                   Case Summary and Issue
[1]   A.S. (“Father”) appeals the termination of his parental rights to S.S. (“Child”)

      and presents the sole issue of whether the juvenile court’s order terminating his

      parental rights was clearly erroneous. Concluding it was not clearly erroneous,

      we affirm.



                              Facts and Procedural History
[2]   Child was born on August 25, 2003, to Father and C.S. (“Mother”). Father

      and Mother married in December of 2009 or 2010 but separated in December

      2015. Mother also has another child, J.R.A., whose father is J.A.1


[3]   The Department of Child Services (“DCS”) initially became involved in this

      case in September 2015 due to concerns of lack of supervision. While Father,

      Mother, Child, and J.R.A. were living in a motel, DCS received a call that

      J.R.A., who was ten years old at the time, was seen on the motel’s property

      unsupervised. On September 28, 2015, the juvenile court held a preliminary

      hearing and found that probable cause existed to believe J.R.A. and Child were

      children in need of services (“CHINS”). The State filed a petition alleging the




      1
        Mother’s rights as to Child and J.R.A., as well as J.A.’s parental rights as to J.R.A., were also terminated in
      the same order at issue. However, this appeal pertains only to S.S. and Father. Mother and J.A. do not
      participate in this appeal. Accordingly, we have limited our recitation of the facts to those pertaining to
      Father.



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019                      Page 2 of 18
      children to be CHINS pursuant to Indiana Code section 31-34-1-1.2 At a

      hearing on October 13, 2015, Father admitted that he is employed part-time,

      resides in a local motel with Mother and Child, is not able to provide

      independent and sustainable housing for his family, and would benefit from

      court intervention to provide services for himself and Child. That same day,

      Child was adjudicated a CHINS. As part of the parent participation plan, the

      juvenile court ordered Father to (among other things): refrain from criminal

      activity; maintain appropriate housing; provide Child with appropriate clothing;

      complete a diagnostic assessment at Quality Counseling and follow any

      recommendations; obtain and maintain employment; obey the terms of his

      probation; submit to drug testing by DCS; and complete home-based services

      including parenting classes, transportation, housing, employment, and

      parenting. See Exhibits, Volume 1 at 22.


[4]   Child remained with Father and Mother at the motel for several months. DCS

      requested a detention hearing to discuss the possibility of removing Child

      because Mother and Father were not complying with services. Prior to the




      2
          Specifically, the petition alleges:

                  Inability, Refusal or Neglect, I.C. 31-34-1-1: The child’s physical or mental condition is
                  seriously impaired or seriously endangered as a result of the inability, refusal, or neglect
                  of the child’s parent, guardian, or custodian to supply the child with necessary food,
                  clothing, shelter, medical care, education, or supervision.


      Exhibits, Volume 1 at 147.



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019                             Page 3 of 18
      hearing, Mother contacted DCS and requested that Child be removed. In

      December 2015, Child was placed into foster care.


[5]   Father was incarcerated numerous times in 2016: February/March 2016,

      March/April 2016, and July through September 2016. Following a

      permanency hearing on September 13, 2016, the juvenile court found that

      Father “failed to enroll or satisfactorily participate in the services and programs

      required in the dispositional decree [because Father] has been incarcerated in

      the Allen County Jail since July 21, 2016 on a probation violation[.]” Id. at 54.

      After his release in September 2016, Father was placed on work release through

      January 2017. After work release, Father maintained his own housing at the

      Wells Street Mobile Home Court from January through April 2017.

      Throughout the three years of this case, excluding these several months, Father

      did not maintain independent housing – he was either incarcerated, living in

      motels, or staying with friends. Nonetheless, in March 2017, the juvenile court

      ordered a plan for reunification of Child with Father. In the meantime, Child

      remained in foster care.


[6]   In late August 2017, Father was incarcerated again for three days. On August

      31, 2017, the juvenile court found that Father has failed to satisfactorily

      participate in services as required by the dispositional decree. At that time,

      Child’s permanency plan was changed from reunification with Father to

      termination of parental rights with adoption. In January 2018, Father was

      incarcerated, and Child was placed with her maternal aunt. In February, the

      juvenile court held a permanency hearing and found Father failed to participate

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019   Page 4 of 18
      in therapy, cooperate with home-based services, submit to drug screens, and

      comply with services before incarceration. Father admitted he was struggling

      with addiction. DCS subsequently filed a petition to involuntarily terminate

      Father’s parental rights.


[7]   Father was released from incarceration on June 27, 2018, and was ordered to

      live at the Thirteen Step House, a half-way house program, until December

      2018 followed by three years of probation.


[8]   A two-day hearing on the petition to terminate Father’s rights took place on

      September 28 and October 3, 2018. At the hearing, Father testified that he used

      synthetic marijuana daily in 2016 and 2017, but in August 2017, he began using

      heroin daily until his incarceration in January 2018. Testimony also revealed

      that Father had been successful in maintaining sobriety while in the half-way

      house program although he was only several months into the program.

      Nonetheless, on December 31, 2018, the juvenile court issued its order

      terminating Father’s parental rights, finding in relevant part:


              55. The Court finds that leading up to [Father’s]
              incarceration[,] he was convicted of Possession of Synthetic
              Marijuana in November 2017; Driving while Suspended,
              Criminal Mischief, and Driving While Intoxicated in August
              2017.


              56. Previously, Father had been incarcerated at Work Release
              from September 2016 through January 2017 after his probation
              was revoked.



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019   Page 5 of 18
        57. The Court finds that from the time the underlying Child in
        Needs of Services matter began, Father had only had his own
        housing for a 4-month period from January 2017 through April
        2017. Otherwise, he was living in motels, incarcerated, in work
        release or in a half-way house.


        58. . . . [Father] has a total of eight (8) felony convictions in
        Allen County alone.


        59. . . . [Father has] been abusing heroin[] on a daily basis from
        August 2017 through January 2018.


        60. The Court finds that after his release in June 2018 Father
        immediately went into placement at the half-way house.


        61. At the time of these proceedings, Father was participating
        in substance abuse treatment and moral recognition therapy
        through the orders of the criminal proceedings.


        62. The Court finds . . . that although Father is compliant with
        the [Thirteen Step program], a prognosis of recovery cannot be
        given until someone is discharged from the program and
        maintains their recovery.


        63. The Court finds that prior to or after [Father’s]
        incarcerations he had not been compliant with therapy or home-
        based services.


        64. . . . Father never participated in homebased casework or
        parenting classes with Whittington [Services]. . . .


        65. The Court finds that Father was also referred to home
        based services with Sergi Church of Whittington. . . . Church
        worked with [Father] from October 2016 through May 2017.
Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019   Page 6 of 18
        66. When Church first met with [Father], he was on work
        release for the next six months. They established goals of
        employment, housing, parenting and accessing community
        resources.


        67. Eventually Father stopped attending and participating in
        services and by the time of closure he had not addressed or
        completed any of the established goals, with the exception of a
        brief employment that had ended by May of 2017.


        68. . . . [Father] participated in homebased casework and
        supervised visitation with [Child.] . . . The goals . . . were to
        address housing and employment as well as a parenting
        curriculum. The Court finds that [Father] worked with [Bruno
        Taylor] from September 2017 through November 2017.


        69. The Court finds that one of the guidelines for visitation
        requires that a parent provide food if visitation occurs over meal
        time. . . . [T]his guideline was communicated to Father and his
        visitation[s] were scheduled from 4:00 p.m. through 8:00 p.m.
        once per week according to Father’s availability.


        70. By the time services ended Father was not employed and
        did not have independent housing.


        71. [S]ervices ceased in November 2017 when Taylor obtained
        a protective order against Father.


        72. [D]uring the course of a supervised visitation Father did
        not have food or the funds to provide a meal to his daughter.
        When Taylor provided him with options such as a meal at the
        rescue mission, Father refused and became agitated, loud, and
        told Taylor that “he was going to cause problems.” Taylor
        feared [for] the safety of the [C]hild and feeling personally

Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019   Page 7 of 18
        threatened accepted Father’s invitation to end the visitation.
        Whittington ultimately closed their services with Father as a
        result of the threat. The Court finds through Taylor that Father
        had not made progress in his goals to obtain independent housing
        and employment during the last two (2) months he worked with
        Whittington.


        73. Ultimately at the time of the termination proceedings, the
        Court also finds that Father had only had 4 visits in the year 2018
        with [Child] and had not yet restarted his visitations at the time
        of the termination proceedings.


        ***


        90. . . . Guardian Ad Litem[] for [Child] contend[s] that
        termination is in the best interests of [Child] citing, failure to
        complete and participate in services, multiple incarcerations with
        respect to [Father], failure to maintain visitation[,] . . . and
        essential need of [Child] to have permanency. . . .


Appealed Order 11-13, 15. Based on these findings, the juvenile court

concluded as follows:


        6.     [Father] had . . . not obtained or demonstrated the stability
        necessary to provide care and supervision for [Child]. [He] has
        established a pattern of incarcerations, criminal activity, and drug
        use for which he has in fact not provided care or support for
        [Child]. Further, given Father’s lengthy history of substance
        abuse, his recent participation in services related to his addiction
        does not discount the years of non-compliance in these
        proceedings. The Court would further note that any recent
        sobriety has only been accomplished with strict oversight and the
        threat of incarceration. For nearly three years the goal of
        reunification was not sufficient to motivate [Father].

Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019   Page 8 of 18
              7. [Father’s] failure to follow through with services and visitation
              is indicative of [his] instability and inability to remedy the
              reasons for [Child’s] removal and continued placement outside of
              [his] care.


              8.     . . . [T]ermination of parental rights and the plan for care
              and treatment for adoption will provide [Child] with the
              nurturance[,] care and protection [she] require[s]. It is therefore
              in [Child’s] best interests that the petition to terminate parental
              rights be granted.


      Id. at 16. Father now appeals. Additional facts will be provided as necessary.



                                 Discussion and Decision
                                     I. Standard of Review
[9]   The Fourteenth Amendment of the United States Constitution protects a

      parent’s right to raise his or her children. In re D.D., 804 N.E.2d 258, 264 (Ind.

      Ct. App. 2004), trans. denied. Although “[a] parent’s interest in the care,

      custody, and control of his or her children is ‘perhaps the oldest of the

      fundamental liberty interests[,]’” parental interests are not absolute and “must

      be subordinated to the child’s interests in determining the proper disposition of

      a petition to terminate parental rights.” Bester v. Lake Cty. Office of Family &

      Children, 839 N.E.2d 143, 147 (Ind. 2005) (quoting Troxel v. Granville, 530 U.S.
57, 65 (2000)). Thus, the parent child relationship may be terminated when a

      parent is unable or unwilling to meet their parental obligations. Id. And a

      juvenile court need not wait until a child is irreversibly harmed such that her


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019   Page 9 of 18
       physical, mental, and social development is permanently impaired before

       terminating parental rights. McBride v. Monroe Cty. Office of Family & Children,

       798 N.E.2d 185, 199 (Ind. Ct. App. 2003). We are cognizant that involuntary

       termination of parental rights is the most severe action a juvenile court can take

       as it severs all rights of a parent to his or her child. Matter of D.G., 702 N.E.2d
777, 780-81 (Ind. Ct. App. 1998). Therefore, termination is considered a last

       resort, “available only when all other reasonable efforts have failed.” Id. at 781.


[10]   Given the juvenile court’s unique position, we review the termination of

       parental rights with great deference. In re J.C., 994 N.E.2d 278, 283 (Ind. Ct.

       App. 2013). We do not reweigh the evidence or judge the credibility of the

       witnesses. Bester, 839 N.E.2d at 147. Instead, we consider the evidence and

       reasonable inferences most favorable to the juvenile court’s judgment. Id. As

       required by Indiana Code section 31-35-2-8(c), the juvenile court entered

       findings of fact and conclusions of law when terminating Father’s parental

       rights. Therefore, we apply a two-tiered standard of review: we first determine

       whether the evidence supports the findings, then whether the findings support

       the judgment. K.E. v. Ind. Dep’t of Child Servs., 39 N.E.3d 641, 646 (Ind. 2015).

       We will set aside the juvenile court’s judgment only if it is clearly erroneous,

       namely when “the findings do not support the [juvenile] court’s conclusions or

       the conclusions do not support the judgment.” Bester, 839 N.E.2d at 147

       (internal quotation omitted).




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019   Page 10 of 18
                   II. Statutory Requirements for Termination
[11]   To terminate the parent-child relationship, the State must prove by clear and

       convincing evidence:


               (B) that one (1) of the following is true:


                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.


                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.


                       ***


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2) (emphasis added); see also Ind. Code § 31-37-14-2

       (“A finding in a proceeding to terminate parental rights must be based upon

       clear and convincing evidence.”). “[I]f the court finds that the allegations in a

       petition described [above] are true, the court shall terminate the parent-child

       relationship.” Ind. Code § 31-35-2-8(a) (emphasis added).




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019   Page 11 of 18
[12]   Because Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive,

       the juvenile court was only required to find that one of the elements of

       subsection (b)(2)(B) was established by clear and convincing evidence. In re

       I.A., 903 N.E.2d 146, 153 (Ind. Ct. App. 2009). Here, the juvenile court

       concluded that there was a reasonable probability that the conditions, namely

       Father’s instability, that led to Child’s removal and continued placement

       outside his care will not be remedied.


                   III. Termination of Father’s Parental Rights
[13]   Father challenges the juvenile court’s conclusion that there is a reasonable

       probability that the conditions that led to Child’s removal and continued

       placement outside of his care will not be remedied. Specifically, he argues there

       was insufficient evidence to support termination because “in the months

       immediately preceding the termination trial, [he] had made significant progress

       addressing his drug abuse.” Brief of Appellant at 10. We begin by noting that

       Father does not appear to challenge any of the juvenile court’s specific

       findings.3 Therefore, these unchallenged findings are accepted as true.

       McMaster v. McMaster, 681 N.E.2d 744, 747 (Ind. Ct. App. 1997).




       3
         In his brief, he lists the juvenile court’s findings and states that “[w]hile the above findings may be
       considered accurate, none of them are true in the context of the evidence presented at the termination trial.
       For example, it is accurate that [Father] was abusing heroin on a daily basis from August 2017 through
       January 2018. However, no testimony was presented that [Father] continued to abuse illegal drugs after
       January, 2018.” Brief of Appellant at 16. Here, it appears that Father is not actually challenging the juvenile
       court’s findings but rather its conclusions drawn from the findings or omission of other more favorable
       findings.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019                   Page 12 of 18
[14]   In determining whether the conditions that led to removal are likely to be

       remedied, we engage in a two-step analysis: we first identify the conditions that

       led to Child’s removal, and then determine whether there is a reasonable

       probability that those conditions will not be remedied. K.E., 39 N.E.3d at 647.

       The second step requires the juvenile court to evaluate a parent’s fitness to care

       for a child at the time of the termination hearing and consider a parent’s pattern

       of conduct to determine whether there is a “substantial probability of future

       neglect or deprivation of the children.” In re T.F., 743 N.E.2d 766, 774 (Ind.

       Ct. App. 2001), trans. denied. In evaluating a parent’s fitness, the juvenile court

       may properly consider a parent’s criminal history, substance abuse issues,

       history of neglect, failure to provide support, lack of adequate housing and

       employment, and services offered by DCS to a parent and the parent’s response

       to those services. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157

       (Ind. Ct. App. 2013), trans. denied. Moreover, we have held a pattern of

       unwillingness to deal with parenting problems and to cooperate with counselors

       and those providing services, in conjunction with unchanged and unacceptable

       home conditions, supports a finding that there is no reasonable probability the

       unacceptable conditions in the home will be remedied. Matter of D.B., 561
N.E.2d 844, 848 (Ind. Ct. App. 1990).


[15]   The record reveals that Child’s continued placement outside Father’s care was

       due to Father’s lack of stability, including his lack of suitable housing, frequent

       incarcerations, substance abuse problems, and failure to successfully comply

       with services. First, Brandi Haywood, DCS caseworker, was assigned to the


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019   Page 13 of 18
       case in December 2015 while Father, Mother, and Child were living in a motel.

       Haywood testified that Father completed a diagnostic assessment with Quality

       Counseling Psychological Services, which recommended that Father complete

       individual and home-based services. However, Father did not successfully

       complete either. In late 2015/early 2016, DCS referred Father to Angela

       Solano, a home-based caseworker, to go through parenting classes. At the

       termination hearing, Solano testified that Father did not complete parenting

       classes “[b]ecause he didn’t show up[. W]e had our initial meeting and then

       after that he didn’t show.” Transcript, Volume 1 at 85. Therefore, Solano

       never had the opportunity to work with Father on any other home-based

       services.


[16]   From October 2016 to May 2017 Father worked with Sergi Church, a home-

       based caseworker with Quality Counseling. Father established goals to obtain

       and maintain employment and housing and complete a parenting curriculum.

       When Father initially began services, he was in work release and Church

       assisted Father in looking for housing and employment. After completing work

       release, Father moved into the Wells Street Mobile Park and obtained

       employment with Patriot Tire, where he worked for approximately two

       months. Ultimately, however, services ended due to Father’s lack of

       attendance. Church explained, “we attempted to meet with [Father] multiple

       times at his residence at the Well’s [sic] Street Trailer Park [but] he would no-

       show or cancel at the last minute and then part of our attendance policy he

       never resumed services after that.” Id. at 92. At the end of services, Father


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019   Page 14 of 18
       “was working but he wasn’t employed at an actual company he was doing jobs

       for other people[.]” Id. at 91. Although Father completed the housing goal, he

       did not complete the parenting curriculum and Church opined that the

       employment goal would not have been completed “because [Father] wasn’t

       fully employed enough to maintain the housing and stability for his children.”

       Id. at 93.


[17]   Bruno Taylor, a home-based case manager, also testified at the fact-finding

       hearing. On September 28, 2017, DCS arranged for Taylor to complete home-

       based services with Father and supervise Father’s visitations with Child. Taylor

       testified that Father was “very aggressive” during the services, which inhibited

       his ability to provide services. Id. at 57. Father “felt like he had been through

       the services once before . . . but [Taylor] did recommend certain ways of finding

       housing and finding other trailer homes” they could use during services. Id.

       Father completed applications for employment online and Taylor attempted to

       take Father to a temporary services agency, but Father refused. Father failed to

       obtain employment or independent housing during the services. Ultimately,

       services were terminated after two months because Father made threats toward

       Taylor and his company during a visitation. As a result, Taylor filed for and

       received a Protective Order against Father.


[18]   With respect to housing, Father only had his own housing for a three- or four-

       month period in 2017. At all other times during the pendency of this case,

       Father was either incarcerated or living in motels. In fact, Father has been

       incarcerated five separate times since this matter began in 2015. Further, in its

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019   Page 15 of 18
       order, the juvenile court found that Father had been convicted of eight felonies

       in Allen County alone.4 Most recently, Father was incarcerated from January

       12, 2018 through June 27, 2018, and was ordered to complete a Restoration

       Court Program as part of his criminal case. Following his release, Father

       immediately began the program at Thirteen Step House, which is a men’s half-

       way house. The program requires participants to attend AA meetings, remain

       drug free, work, obtain a sponsor, and attend counseling. Father had

       successfully completed three months of the six-month program at the time of

       the termination hearing. Father was expected to complete the program in

       December 2018 and would then begin three years of probation.


[19]   Stephen Swain, the house manager at the Thirteen Step House, testified that

       Father is required to “maintain gainful employment or he has to work more

       than 30 hours a week . . . [and] take random drug testing through me[ and]

       through house arrest[.]” Id. at 236. Swain also testified that Father was doing

       well in the program and believed it was “highly likely that [Father] will stay

       sober [after completing the program] but that’s up to him.” Id. at 237-38.

       However, given the “tremendous amount of structure and oversight” in the

       program, Swain agreed that the real test is whether an individual can maintain

       sobriety after discharge and that it was too early to determine whether Father

       would succeed in a less restrictive environment. Id. at 239. Nonetheless, Swain




       4
           It is unclear from the record when Father was convicted of these felonies.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019   Page 16 of 18
       believed Father’s success in the program would also make him successful after

       discharge.


[20]   In essence, Father argues that the juvenile court erred in weighing his past

       behavior more heavily than his recent improvements in concluding the

       conditions that led to Child’s removal and continued placement outside of his

       care will not be remedied. We view this as an invitation to reweigh the

       evidence in Father’s favor, which we cannot do. Bester, 839 N.E.2d at 147. As

       our supreme court has explained, the juvenile court is entrusted with carefully

       balancing a parent’s fitness at the time of the termination hearing versus a

       pattern of conduct. In re E.M., 4 N.E.3d 636, 643 (Ind. 2014). Accordingly, the

       juvenile court


               has discretion to weigh a parent’s prior history more heavily than
               efforts made only shortly before termination. Requiring
               [juvenile] courts to give due regard to changed conditions does not
               preclude them from finding that parents’ past behavior is the best
               predictor of their future behavior.


       Id. (emphasis added) (citations and internal quotation marks omitted). Here,

       the juvenile court specifically concluded that Father’s past behavior rather than

       his recent progress through a court-ordered program was the best predictor of

       his future behavior: “given Father’s lengthy history of substance abuse, his

       recent participation in services related to his addiction does not discount the

       years of non-compliance in these proceedings.” Appealed Order at 16.

       Furthermore, the juvenile court also noted that Father’s recent sobriety “has

       only been accomplished with strict oversight and the threat of incarceration.
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019   Page 17 of 18
       For nearly three years the goal of reunification was not sufficient to motivate

       [him].” Id.


[21]   Ultimately, the evidence in the record demonstrates a pattern of incarceration,

       substance abuse, criminal activity, and failure to successfully complete services.

       Therefore, we find that DCS presented sufficient evidence to support the

       juvenile court’s conclusion that there was a reasonable probability that the

       conditions that led to Child’s removal and continued placement outside of

       Father’s care, namely his instability, will not be remedied.



                                               Conclusion
[22]   In sum, we conclude there was sufficient evidence to support the juvenile

       court’s conclusion that a reasonable probability existed that the reasons for

       Child’s removal and continued placement away from Father will not be

       remedied. Thus, the judgment of the juvenile court is not clearly erroneous.

       Accordingly, we affirm.


[23]   Affirmed.


       Mathias, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-222 | August 13, 2019   Page 18 of 18